Citation Nr: 0842776	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for right rotator cuff 
repair residuals. 

3.  Entitlement to an increased rating for residuals of 
fracture of the right wrist.

4.  Entitlement to a compensable evaluation for tooth damage 
secondary to an 
in-service gunshot wound to the face.

5.  Entitlement to a combined service-connected disability 
evaluation in excess of 50 percent.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from July 1948 to April 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision rendered by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On his August 2005, the veteran requested a hearing before a 
Member of the Board sitting at the RO. However, he 
subsequently withdrew his request in writing in November 
2005.

In March 2007 the issues listed above were remanded for 
additional development.

The issues of entitlement to increased ratings for residuals 
of fracture of the right wrist and residuals of the gunshot 
wound to the face, as well as a combined evaluation in excess 
of 50 percent are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right knee degenerative joint disease was not manifest in 
service and is unrelated to service; degenerative joint 
disease is not shown to have manifest within one year of 
service.

2.  A right shoulder disability was not manifest in service 
and is unrelated to service.


CONCLUSIONS OF LAW

1.  Right knee degenerative joint disease was not incurred in 
or aggravated by service and may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in April 2003 advised the veteran that VA 
would make reasonable efforts to assist him in obtaining 
evidence supportive of his claim.  He was asked to identify 
evidence showing that degenerative joint disease of the right 
knee and shoulder had existed since service.  

In June 2004 the veteran was asked whether he had received 
private treatment for the claimed disabilities, and if so, to 
provide appropriate releases so that VA could obtain 
treatment records.  The evidence was listed, and the veteran 
was told how VA would assist him in obtaining additional 
pertinent evidence.  This letter also discussed the evidence 
necessary to support a claim of entitlement to service 
connection.  

In August 2007 the veteran was again asked to identify 
evidence showing that his claimed right knee degenerative 
joint disease and right shoulder disability existed from 
service to the present.  He was asked to submit or identify 
any evidence showing private treatment.  This letter also 
explained the manner in which VA determines disability 
ratings and effective dates.  The evidence of record was 
listed.

A letter dated in June 2003 discussed the evidence necessary 
to establish service connection.  The evidence of record was 
listed and the veteran was told how VA would assist him in 
obtaining further pertinent evidence.  Procedures concerning 
scheduled VA examinations were discussed.

In June 2003, the veteran acknowledged his understanding that 
failure to provide his service medical records or DD Form 214 
might result in an unfavorable decision in his claim.

A March 2006 letter advised the veteran of the manner in 
which VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that a 
VA examination was conducted and treatment records have been 
associated with the claims file.  The veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

The Board acknowledges that the veteran has not been afforded 
a VA medical examination.  However, the Board finds that a VA 
examination is not necessary in order to decide the veteran's 
claim.  There are two pivotal cases which address the need 
for a VA examination,  Duenas v. Principi, 18 Vet. App. 512 
(2004) and McClendon v. Nicholson, 20 Vet App. 79 (2006).  In 
McClendon, the Court held that in disability compensation 
claims, the Secretary must provide a VA medical examination 
when there is: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.

In the instant case, the Board notes that there is no 
indication that the veteran's complaints might be associated 
with service or another service-connected disability.  
Moreover, there is no evidence establishing that an event, 
injury, or disease occurred in service or that the claimed 
disabilities manifested within one year of service.  
Accordingly, the Board has concluded that VA examinations are 
not warranted in this case.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Review of the record discloses that the veteran served in 
combat.  38 U.S.C.A. § 1154(b) (West 2002) provides that the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Section 
1154(b) does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Service connection may also be granted for arthritis when it 
is manifested to a compensable degree within one year 
following discharge from active service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding regarding his right 
knee or right shoulder.  On discharge examination in April 
1952 the veteran's upper extremities, lower extremities, and 
other musculoskeletal were normal.  

On VA examination in May 1953, the veteran had no special 
complaints.  Special musculoskeletal examination did not 
pertain to the veteran's right knee or shoulder.  

At a subsequent VA general medical examination in October 
1995, the veteran reported that he had degenerative joint 
disease in both knees.  The impression was degenerative joint 
disease of both knees.  The examiner assessed the veteran's 
overall health as "pretty good."

Records from the veteran's private physician, M.G.W., M.D, 
indicate in a July 2002 note that the veteran had undergone a 
right rotator cuff repair.  At that time, his main complaint 
was arthralgias in both knees, especially on the right.  In 
October 2002 Dr. W. noted that the veteran had seen an 
orthopedist for his knees and that he might have knee 
replacement.  

In February 2003 Dr. W. stated that the veteran had severe 
degenerative joint disease and had seen an orthopedic [sic] 
who had suggested right knee replacement.  A separate entry, 
appearing to be by a different provider, notes that the 
veteran had total right knee arthroplasty in March 2003.

Upon review of the evidence pertaining to this claim, the 
Board has determined that service connection is not 
warranted.  The Board observes that there is no indication of 
either right knee arthritis or a right shoulder disability in 
service.  In fact, the veteran has not identified any 
evidence demonstrating such disabilities in service or for 
many years thereafter.  The first evidence reflecting 
complaints referable to the veteran's knees date to 1995, and 
right shoulder problems are not documented in the record 
until 2002, many years after the veteran's discharge from 
service in 1952.  Moreover, a VA examination in 1953 
disclosed no special complaints referable to the veteran's 
knees or shoulders.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The evidence establishes 
a remote onset of the veteran's right knee and shoulder 
disabilities.  In essence, the most probative evidence 
demonstrates that these disabilities are not related to 
service.

The preponderance of the evidence is against the veteran's 
claims and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  
Accordingly, service connection for degenerative joint 
disease of the right knee and right rotator cuff repair 
residuals must be denied.


ORDER

Entitlement to service connection for degenerative joint 
disease of the right knee is denied.

Entitlement to service connection for right rotator cuff 
repair residuals is denied.


REMAND

With regard to the veteran's claims for increased ratings, 
the Board notes that these issues were remanded in March 2007 
for VA examinations.  

In an October 2008 statement, the veteran's representative 
argued that the AOJ failed to consider all possibly 
applicable diagnostic codes in evaluating the veteran's right 
wrist disability.  Specifically, the representative noted 
that the in-service injury included fracture of two bones in 
the veteran's forearm and that the diagnostic codes for both 
the wrist and the forearm should be considered.  The 
veteran's representative also indicated that the record 
raised a claim for a total rating based on unemployability 
based on the service-connected wrist disability, noting that 
the veteran had apparently stopped working as a carpenter due 
to the disability.  It was requested that the veteran be 
considered for a total rating due to this disability on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2008) 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.   The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  On remand, the RO should specifically consider 
referral of this case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating.  See  38 C.F.R. 
§ 4,16(b).

In the October 2008 statement, the veteran's representative 
alleged that the May 2008 examination concerning residuals of 
the in-service gunshot wound was inadequate, and that the AOJ 
failed to consider all claims raised by the evidence of 
record.  The representative also noted that the veteran had 
not specifically limited his appeal to ratings for his scar 
and loss of teeth, but rather clamed that his combined 
disabilities resulting from the gunshot wound were worse than 
evaluated.  VVA specifically indicated that the service 
medical records suggested damage to the veteran's sinuses as 
the result of the in-service gunshot wound.

The Board's March 2007 remand noted that on VA examination in 
October 2004, the veteran was observed to have a loss of 
substance of the body of the maxilla or mandible.  It also 
noted that based on the evidence, it was not possible for the 
Board to determine whether the veteran met the criteria for a 
compensable evaluation under Diagnostic Codes 9901, 9902, 
9914, or 9915 because the extent of loss of the maxilla or 
mandible was not described.  On subsequent VA examination in 
May 2008, the examiner stated that there was no loss of 
substance of the maxilla or mandible and no bone loss.  
However, he did not explain the basis for his finding, or 
discuss the conflicting findings contained in the October 
2004 examination report.  As such, the Board concludes that 
the file should again be reviewed by an appropriate examiner 
and the conflict resolved.

The Board notes that the issue of entitlement to a combined 
evaluation in excess of 50 percent is inextricably 
intertwined with the evaluation of the disabilities currently 
on appeal; therefore, this issue is held in abeyance pending 
completion of the development discussed below.  See Hoyer v. 
Derwinski, 1 Vet. App. 208, 209-10 (1991).

In light of the Board's remand of these issues, it is also 
appropriate that the veteran be provided with sufficient 
notice of the evidence and information required to support 
his claims for increase, pursuant to Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

The Board has determined that additional development of the 
record is required.  Accordingly, the case is REMANDED for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Provide the veteran with notice of 
the evidence and information necessary to 
support his claim of entitlement to an 
increased rating for residuals of right 
wrist fracture and tooth damage, pursuant 
to Vazquez-Flores v. Peake.  The veteran 
should be provided with all potentially 
applicable diagnostic criteria.

The veteran should also be informed of 
the procedure for claiming a total rating 
based on unemployability and be provided 
the appropriate forms to do so.  He 
should be provided with notice of the 
evidence necessary to support such a 
claim.

2.  The claims file should be returned to 
the examiner who conducted the May 2008 
examination, and the examiner should be 
asked to provide clarification of the 
opinion requested.  In the discussion of 
the evidence, the examiner should 
specifically reference the findings of 
the October 2004 examination, which 
indicated a loss of substance of the body 
of the maxilla or mandible.  

If loss of the mandible or maxilla is not 
currently shown, the examiner should 
resolve the conflict of that finding with 
the previous October 2004 finding.

If loss of the mandible is currently 
shown, the examiner should comment on the 
percentage of the mandible that is lost 
and whether temporomandibular 
articulation is involved.

If loss of the maxilla is currently 
shown, the examiner should comment on the 
percentage of the maxilla that is lost 
and whether the loss is replaceable by 
prosthesis.

If the examiner is unable to provide 
these opinions based on review of the 
record, the veteran should be provided 
another dental examination to obtain 
these opinions.

A complete rationale for any opinions 
expressed must be provided.

3.  The AOJ should also review the record 
to determine whether any additional 
claims are reasonably raised pursuant to 
the residuals of the in-service gunshot 
wound to the face.  If so, such claims 
should be appropriately developed and 
adjudicated.

4.  The veteran should also be scheduled 
for an additional VA examination to 
determine the extent of his right wrist 
disability.  A complete history should be 
elicited.

The examiner should provide results of 
range of motion testing for the right 
wrist. Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination. All 
limitation of function must be 
identified. If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

Upon completion of the examination and 
interview, the examiner should provide an 
opinion regarding the impact of the 
veteran's right wrist disability on his 
employability.

A complete rationale for any opinions 
expressed must be provided. 

5.  The RO should then review the file 
and make a specific determination 
regarding whether the case should be 
referred to the Director, Compensation 
and Pension Service for assignment of an 
extraschedular evaluation.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


